

EXHIBIT 10.37


EMPLOYMENT AND
NON-COMPETITION AGREEMENT


This Employment and Non-competition Agreement (this “Agreement”) is made as of
the Effective Date (as defined below), between First Financial Bank, National
Association, a national banking association (the “Company”), and Richard S.
Dennen (“Employee”).


WHEREAS, the Company has entered into an Agreement and Plan of Merger by an
among the Company, AG-OSF Holdings, LLC, and Oak Street Holdings Corporation
dated July 23, 2015 pursuant to which the Company shall acquire Oak Street
Holdings Corporation, via a subsidiary merger (the “Merger”), and as a result,
the subsidiaries of Oak Street Holdings Corporation including but not limited to
Oak Street Funding LLC (“Oak Street Funding”).


WHEREAS, a condition to such merger is the execution of an employment agreement
by the Company and Employee.


NOW, THEREFORE, the parties hereby agree as follows:


§ 1. Employment; Termination of Prior Agreement. Upon the consummation of the
Merger described above, the Company hereby agrees to employ Employee, and
Employee hereby agrees to accept employment with the Company, upon the terms and
subject to the conditions described in this Agreement. Employee, Company, and
Oak Street Funding expressly agree that the Second Amended and Restated
Executive Employment Agreement by and between Employee and Oak Street Funding
dated October 15, 2010 (the “Prior Employment Agreement”) shall be terminated
and of no further force or effect upon and after the consummation of the Merger,
it being the intent of the parties that this Employment and Non-Competition
Agreement replace the Prior Employment Agreement. Employee hereby waives any and
all rights in and to the benefits and rights set forth in the Prior Employment
Agreement. Oak Street Funding hereby waives and all rights sets forth in the
Prior Employment Agreement.


§ 2. Term. The term of Employee’s employment with the Company pursuant to this
Agreement shall begin on the first full day following the effective date of the
Merger (the “Effective Date”) and shall continue for a period of three years
from the Effective Date (the “Initial Term”), unless sooner terminated pursuant
to § 6 of this Agreement. Following the Initial Term, this Agreement shall renew
automatically for successive one year periods after the Initial Term (with each
successive one year period referred to as a “Renewal Term”), unless and until
this Agreement is not renewed by either the Company or Employee upon not less
than 90 days prior written notice given by either party prior to the end of the
Initial Term or any Renewal Term, as applicable. It being understood that
non-renewal of this Agreement by the Company shall not result in a termination
of employment unless the party providing such notice of non-renewal also
specifies in such notice that Employee’s employment shall terminate at the
expiration of the then-current term pursuant to § 6 of this Agreement. Unless
specified as the Initial Term or as Renewal Term, the use of “Term” in this
Agreement shall apply to both the Initial Term and any Renewal Term,
collectively. Notwithstanding the foregoing, in the event of the consummation of
a “Change in Control” of the Company (as defined below), the Term shall be the
one-year period following the consummation of such Change in Control. For
purposes of this Agreement, a “Change in Control” has the meaning given such
term in the Company’s 2012 Stock Plan, or any stock plan intended to succeed the
2012 Stock Plan, as in effect on the Effective Date.


§ 3. Services. During the Term, Employee shall be employed as the President of
Oak Street Funding and its direct subsidiaries or in a position that is
comparable to such position in responsibility for which Employee is suited by
education and background. During the Term, Employee shall report directly to the
Chief Executive Officer of the Company or to such other person as may be
designated by the Chief Executive Officer from time to time (the “Reporting
Person”) and shall perform such services and be responsible for such activities
consistent with Employee’s then current position with the Company as may be
reasonably assigned to him from time to time by the Reporting Person, subject to
the business policies and operating



1



--------------------------------------------------------------------------------



programs, budgets, procedures, and directions established from time to time by
the Company (the “Services”). Employee shall devote his best efforts and full
business and professional time, attention, energy, loyalty, and skill to
rendering the Services, seeing to the business affairs of the Company, and
advancing the Company’s interests.


§ 4. Compensation.


(A) Base Salary. As compensation for his Services during the Term, the Company
shall pay Employee a base salary at the annual rate of $380,000.00 (the “Base
Salary”), payable in accordance with the Company’s general policies and
procedures for payment of salaries to its employees as in effect from time to
time. Employee’s performance shall be reviewed by the Reporting Person not less
often than annually for the purpose of evaluating potential increases in the
Base Salary for recommendation to and approval.


(B)Short-Term Incentive. With respect to each fiscal year of the Company ending
during the Term (including with respect to the fiscal year that includes the
Effective Date), Employee shall be eligible to participate in the Company’s
Annual Short-Term Incentive Plan or such other short-term incentive compensation
plan established by the Board or a Board committee as in effect from time to
time (the “Incentive Plan”). For purposes of the Incentive Plan, Employee’s
target annual incentive opportunity shall be equal to forty percent (40%) of the
Employee’s annual rate of Base Salary as in effect at the start of the fiscal
year of the Company to which the short-term incentive award relates (the “Target
Incentive Amount”), with the actual amount and terms and conditions of any such
short-term incentive award to be determined by the Compensation Committee of the
Board (the “Compensation Committee”) consistent with and subject to the terms of
the Incentive Plan; provided, however, that, other than with respect to the
Target Incentive Amount, the terms of the Incentive Plan applicable to Employee
shall be comparable in all material respects to the terms applicable to the
Company’s employees generally. The incentive, if any, for each fiscal year shall
be paid to Employee by no later than the fifteenth (15th) day of the third (3rd)
month following the end of such fiscal year, unless the Company or Employee, as
applicable, shall elect to defer the receipt of such incentive pursuant to an
arrangement that meets the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).


(C)Long-Term Incentive Award Opportunity. With respect to each fiscal year of
the Company during the Term, Employee shall be eligible to be awarded a
long-term incentive award (“LTI Award”), with a target award opportunity having
a value (based on the grant date value of any such LTI Award, as determined in
accordance with the Company’s standard valuation methodology and procedures for
equity and equity-based awards as applied consistently with respect to other
employees of the Company) equal to fifty percent (50%) of the Base Salary. The
actual amount and terms and conditions of any such LTI Award shall be determined
by the Compensation Committee consistent with and subject to the terms of the
applicable long-term incentive plan of the Company as in effect from time to
time.


(D)Employee Benefits. During the Term, Employee shall be eligible to participate
in the Company’s retirement plans, including any pension plan, 401(k)
discretionary contribution plan, or supplemental retirement plan as in effect
from time to time, and other welfare benefits and group employee benefits such
as , paid time off (or similar benefit), group disability and health, life and
accident insurance and similar indirect compensation programs, which may from
time to time be offered generally to the Company’s employees, subject in each
case to the terms and conditions of the applicable retirement plan, welfare
plan, or other benefit program and subject to the Company’s right to terminate,
amend or modify such plans or programs in its sole discretion in accordance with
their terms.





2



--------------------------------------------------------------------------------



§ 5. Confidentiality; Non-competition; Non-solicitation.


(A)     Confidentiality. During Employee’s employment with the Company or the
Affiliated Companies, whether during the Term of this Agreement or outside of
this Agreement, and after the termination of such employment for any reason,
whether voluntary or involuntary, Employee shall not, without the prior written
consent of the Chief Legal Officer of the Company (or such person’s designee) or
as may be otherwise required by law or legal process, communicate or divulge any
Confidential Information to any person or entity other than the Company or the
Affiliated Companies, their employees, and those designated by the Company or
the Affiliated Companies, or use any Confidential Information except for the
benefit of the Company or the Affiliated Companies. Upon service to Employee of
any subpoena, court order or other legal process requiring Employee to disclose
Confidential Information, Employee shall immediately provide written notice to
the Company of such service and the content of any Confidential Information to
be disclosed.


Immediately upon the termination of Employee’s employment with the Company or
the Affiliated Companies for any reason, Employee shall return to the Company or
the Affiliated Companies all Confidential Information in Employee’s possession,
including but not limited to any and all copies, reproductions, notes, or
extracts of Confidential Information in paper or electronic form.


(B)Non-competition. In consideration for the benefits provided to Employee
hereunder and in connection with the Merger, Employee agrees that during (i)
Employee’s employment with the Company or the Affiliated Companies, whether
during the Term of this Agreement or outside of this Agreement, (ii) the three
(3) years following the separation of Employee’s employment (the “Initial Term
Restricted Period”) for any reason, whether voluntary or involuntary, during the
Initial Term, and (iii) the one (1) year following the separation of Employee’s
employment (the “Renewal Term Restricted Period”) for any reason, whether
voluntary or involuntary, during any Renewal Term; but subject to the exception
set forth in §5(F), Employee shall not, directly or indirectly, whether
individually or as a shareholder or other owner, partner, member, director,
officer, employee, independent contractor, creditor or agent of any person
(other than for the Company), enter into, engage in, or promote or assist
(financially or otherwise), directly or indirectly, any business which provides
the Restricted Services (as defined below) anywhere in the Restricted Territory
(as defined below).


(C)Non-solicitation of Clients. During (i) Employee’s employment with the
Company or the Affiliated Companies, whether during the Term of this Agreement
or outside of this Agreement, (ii) the three (3) years following the separation
of Employee’s employment for any reason, whether voluntary or involuntary,
during the Initial Term, and (iii) the one (1) year following the separation of
Employee’s employment for any reason, whether voluntary or involuntary, during
any Renewal Term; but subject to the exception set forth in §5(F), Employee
shall not, directly or indirectly, whether individually or as a shareholder or
other owner, partner, member, director, officer, employee, independent
contractor, creditor or agent of any person (other than for the Company or the
Affiliated Companies):


(1)Solicit (as defined below) any person or entity located in the Restricted
Territory for the provision of any Restricted Services;


(2)Solicit or attempt in any manner to persuade any client or customer with
which Employee was associated while employed by the Company or the Affiliated
Companies to cease to do business, to refrain from doing business or to reduce
the amount of business which any client or customer has customarily done or
contemplates doing with the Affiliated Companies; or


(3)Interfere with or damage (or attempt to interfere with or damage) any
relationship between the Affiliated Companies and any client or customer of with
which Employee was associated while employed by the Company or the Affiliated
Companies .



3



--------------------------------------------------------------------------------





(D)Non-solicitation of Employees; No Hire. During (i) Employee’s employment with
the Company or the Affiliated Companies, whether during the Term of this
Agreement or outside of this Agreement, (ii) the three (3) years following the
separation of Employee’s employment for any reason, whether voluntary or
involuntary, during the Initial Term, and (iii) the one (1) year following the
separation of Employee’s employment for any reason, whether voluntary or
involuntary, during any Renewal Term; but subject to the exception set forth in
§5(F), Employee shall not, directly or indirectly, whether individually or as a
shareholder or other owner, partner, member, director, officer, employee,
independent contractor, creditor or agent of any person (other than for the
Affiliated Companies), solicit any employee, officer, director, agent or
independent contractor of the Affiliated Companies working in or with Oak Street
Funding to terminate his or her relationship with, or otherwise refrain from
rendering services to, the Affiliated Companies, or otherwise interfere or
attempt to interfere with the Affiliated Companies’ relationship with any of its
employees, officers, directors, agents or independent contractors.


(E)    For purposes of this §5, the following terms shall have the meaning set
forth below:


“Affiliated Companies” shall mean the Company, all of its subsidiaries, and any
other entities controlled by, controlling, or under common control with the
Company, including any successors thereof, except that, following the
consummation of a Change in Control, for purposes of §§ 5(B) and (C), Affiliated
Companies shall be limited to the Company and its subsidiaries as of immediately
prior to the consummation of such Change in Control.


“Confidential Information” shall mean all trade secrets, proprietary data, and
other confidential information of or relating to the Affiliated Companies,
including without limitation financial information, information relating to
business operations, services, promotional practices, and relationships with
customers, suppliers, employees, independent contractors, or other parties, and
any information which the Affiliated Companies are obligated to treat as
confidential pursuant to any course of dealing or any agreement to which it is a
party or otherwise bound, provided that Confidential Information shall not
include information that is or becomes available to the general public and did
not become so available through any breach of this Agreement by Employee or
Employee’s breach of a duty owed to the Company.


“Restricted Services” means services that are the same or similar to those
services provided by the Company or the Affiliated Companies with which Employee
was associated while employed by the Company or the Affiliated Companies.


“Restricted Territory” means, because of the nature of the business which is not
dependent upon the physical location or presence of the Company or the
Affiliated Companies or the Employee, the broadest geographic region enforceable
by law (excluding any location where this type of restriction is prohibited by
law) as follows: (1) the State of Indiana and any state in which Oak Street
Funding or its direct subsidiaries has originated any loans, sold any products,
or provided any services during the three years immediately preceding the
Initial Term Restricted Period or the Renewal Term Restricted Period; and (2)
each state, commonwealth, territory, province or other political subdivision
located in North America in which the Company or the Affiliated Companies
originated loans or provided banking services with which Employee was associated
or in which Oak Street Funding maintained an office at any time during the three
years immediately preceding the Initial Term Restricted Period or the Renewal
Term Restricted Period.


“Solicit” shall mean any direct or indirect communication of any kind
whatsoever, inviting, advising, persuading, encouraging or requesting any person
or entity, in any manner, to take or refrain from taking any action; provided,
however, that the term “Solicit” shall not include general advertisements by an
entity with which Employee is associated or other



4



--------------------------------------------------------------------------------



communications in any media not targeted specifically at any specific individual
described in § 5(C) or (D).


(F)    Notwithstanding the foregoing, ownership, for personal investment
purposes only, of 1% or less of the outstanding capital stock of a publicly
traded corporation shall not constitute a violation of this §5.


(G) Enforcement; Remedies; Blue Pencil. Employee acknowledges that: (1) the
various covenants, restrictions, and obligations set forth in this § 5 are
separate and independent obligations, and may be enforced separately or in any
combination; (2) the provisions of this § 5 are fundamental and essential for
the protection of the Company’s and the Affiliated Companies’ legitimate
business and proprietary interests, and the Affiliated Companies (other than the
Company) are intended third-party beneficiaries of such provisions; (3) such
provisions are reasonable and appropriate in all respects and impose no undue
hardship on Employee; and (4) in the event of any violation by Employee of any
of such provisions, the Company and, if applicable, the Affiliated Companies,
will suffer irreparable harm and their remedies at law may be inadequate. In the
event of any violation or attempted violation of any provision of this § 5 by
Employee, the Company and the Affiliated Companies, or any of them, as the case
may be, shall be entitled to a temporary restraining order, temporary and
permanent injunctions, specific performance, and other equitable relief, without
any showing of irreparable harm or damage or the posting of any bond, in
addition to any other rights or remedies that may then be available to them,
including, without limitation, money damages and the cessation of the payment or
provision of the Severance Benefits and the benefits provided under § 7(A).
Should Employee breach the terms of this § 5, such violation will extend the
time period applicable to §§ 5 (B), (C), and (D) by a length of time equal to
the time that Employee is in breach. If any of the covenants set forth in this §
5 is finally held to be invalid, illegal or unenforceable (whether in whole or
in part), such covenant shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability, and the remaining
such covenants shall not be affected thereby.


§ 6. Termination. Employee’s employment with the Company and the Term of this
Agreement:


(A)Shall terminate automatically upon the death of Employee;


(B)May be terminated by Employee other than for Good Reason (as defined below)
upon not less than ninety (90) days’ prior written notice given to the Company;


(C)May be terminated by the Company without Cause upon written notice to
Employee at any time, which termination shall be effective immediately or as of
such later date as specified in such notice (not to exceed thirty (30) days
without Employee’s consent);


(D)May be terminated by Employee at any time for Good Reason upon not less than
thirty (30) days’ prior written notice to the Company; provided however,
Employee will not resign for Good Reason without first providing the Company
with written notice within sixty (60) days of the event that Employee believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice during which such
condition must not have been cured; or


(E)May be terminated by the Company immediately upon notice to Employee at any
time (1) for Cause or (2) if Employee is then under a Long-Term Disability (as
defined below).


(F)For purposes of this Agreement, the following terms shall have the meaning
set forth below:


“Cause” shall mean any one or more of the following:





5



--------------------------------------------------------------------------------



(1)(a) an indictment of Employee, or plea of guilty or plea of nolo contendere
by Employee, to a charge of an act constituting a felony under the federal laws
of the United States, the laws of any state, or any other applicable law, (b)
fraud, embezzlement, or misappropriation of assets, (c) willful misfeasance or
dishonesty, or (d) other actions or criminal conduct which materially and
adversely affects the business (including business reputation) or financial
condition of the Company;


(2)     the continued failure of Employee to (a) perform substantially
Employee’s duties with the Company (other than any such failures resulting from
incapacity due to physical or mental illness), (b) observe all material
obligations and conditions to be performed and observed by Employee under this
Agreement, or (c) perform his duties in accordance, in all material respects,
with the policies and directions established from time to time by the Company
(any such failure described in this subparagraph (2), shall be a “Performance
Failure”), and to correct such Performance Failure within not more than fifteen
(15) days following written notice delivered to Employee, which notice
specifically identifies the manner in which the Company believes that Employee
has not substantially performed; or


(3)    having corrected (or the Company having waived the correction of) a
Performance Failure, the occurrence of any subsequent Performance Failure
(whether of the same or different type or nature).


“Good Reason” shall mean Employee's termination of employment within ninety (90)
days following the expiration of any cure period (discussed below) following the
occurrence, without Employee's consent, of one or more of the following:


(1)A material reduction in Employee's base compensation (except where there is a
reduction applicable to all similarly situated Employee officers generally);


(2)The failure of the Company to pay or provide to Employee when due an material
amount of compensation or material benefit that is required to be paid or
provided under this Agreement, after written notice of such purported failure is
provided to the Company by Employee and the Company is given a reasonable
opportunity to cure such failure;


(3)A material and adverse change (which shall in no event arise from an
enhancement of or addition to Employee’s responsibilities) in Employee’s
responsibilities from the responsibilities customarily associated with a senior
executive position in a company of the size and nature of the Company; or


(4)The failure of the Company to obtain the written agreement of any successor
to the Company or the business of the Company to assume this Agreement (solely
to the extent such assumption does not occur by operation of law).




“Long-Term Disability” shall mean that, because of physical or mental
incapacity, it is more likely than not that Employee will be unable, within 180
days after such incapacity commenced, to perform the essential functions of his
position with the Company, with or without reasonable accommodation. In the
event of any disagreement about whether or when Employee is under a Long-Term
Disability, the question shall be determined:





6



--------------------------------------------------------------------------------



(1)by a physician selected by agreement between the parties if such a physician
is selected within ten (10) days after either party requests the other to so
agree; or, if not,


(2)by two physicians, the first of whom shall be selected by Employee and the
second of whom shall be selected by the Company or, if Employee fails to make a
selection within ten (10) days after being requested to do so by the Company,
the second physician shall be selected by the first physician; and


(3)if the two physicians fail to agree, a third physician selected by the first
two physicians. Employee shall submit to all reasonable examinations requested
by any such physicians.


§ 7. Benefits Due Upon Separation.


(A)    Termination by the Company Without Cause, Termination by Employee for
Good Reason. Subject to the terms herein, in the event that (1) during the Term,
the Company terminates Employee’s employment without Cause pursuant to § 6(C)
(for the avoidance of doubt, other than due to Employee’s death or Long-Term
Disability, which shall be governed by § 7(C) below); (2) or during the Term,
Employee terminates his employment for Good Reason pursuant to § 6(D), Employee
shall receive the following payments and benefits (the “Severance Benefits”) at
the times specified below (subject to § 12 of this Agreement, including the
Delay of Payment provision in § 12(B)):


(1)“Termination Compensation” equal to two years of Employee’s Base Salary (not
taking into account any reduction in Base Salary that serves as the basis for a
termination for Good Reason), payable in equal installments (no less frequently
than monthly) over a 24-month period (the “Severance Period”) (commencing with
the first payroll period following the sixtieth (60th) day after Employee’s date
of termination of employment) in accordance with the Company’s general policies
and procedures for the payment of salaries to its employees;


(2)“Termination Short-Term Incentive” equal to two (2) times the Target
Incentive Amount, to be paid via lump sum on the sixtieth (60th) day following
Employee’s date of termination.


(3)During the one-year period following the date of termination, Employee shall
be entitled to full executive outplacement assistance with an agency selected by
the Company with the fee paid by the Company in an amount not to exceed five
percent (5%) of Employee’s Base Salary;


(4)If the Company’s severance plan of general applicability as in effect on
Employee’s date of termination provides for continued payment by the Company of
all or a portion of the cost of the premiums for continuation coverage under the
Company’s health care plan pursuant to Section 4980B of the Code (“COBRA
Coverage”) and if the Employee timely and properly elects such COBRA Coverage,
the Company shall pay on the Employee’s behalf the difference between the
monthly COBRA Coverage premium paid by the Employee for himself and his
dependents and the monthly premium amount paid by similarly situated active
employees for the same coverage. Such reimbursement shall be paid directly to
the COBRA Coverage administrator (if any) and shall be treated as a taxable
benefit to the Employee. The Employee shall be eligible to receive such
reimbursement until the earliest of: (a) the twelve-month anniversary of the
Employee’s termination of employment; (b) the date the Employee is no longer
eligible to receive COBRA Coverage; or (c) the date on which the Employee
otherwise becomes eligible to receive substantially similar coverage from
another employer. The Company reserves the right to modify or



7



--------------------------------------------------------------------------------



terminate the COBRA Coverage benefit provided hereunder to the extent necessary
to comply with applicable law.


(B)Employee agrees that in order to receive the Severance Benefits and the
benefits provided in § 7(A), within fifty (50) days following Employee’s date of
termination, Employee must execute and not thereafter revoke his signature to a
general release in a form provided by and acceptable to the Company (the
“Release”).


(C)Termination Due to Employee’s Death or Long-Term Disability, Termination by
the Company for Cause or Termination by Employee Other than for Good Reason. If,
during the Term, Employee’s employment is terminated: (1) by reason of his death
or Long-Term Disability, (2) by the Company for Cause; or (3) voluntarily by
Employee for any reason other than for Good Reason, the Company’s obligations to
Employee shall be limited to the payment of the Accrued Obligations, as defined
below, and the timely payment or provision of the Other Benefits, as defined
below. The Accrued Obligations shall be paid to Employee or his estate or
beneficiary in the event of his death, as applicable, in a lump sum in cash
within thirty (30) days of the date of termination.


(D)Full Settlement. Except as expressly provided in this § 7, Employee shall
have no right to receive any compensation or other benefits under this Agreement
as a result of or in connection with the termination of this Agreement or the
termination of his employment with the Company.


(E)Cessation of Payments and Benefits. Notwithstanding any other provision of
this Agreement to the contrary, the obligation of the Company to pay or provide
the Severance Benefits and the benefits under §§ 7(A) shall automatically and
immediately terminate upon a breach by Employee of this Agreement, including
without limitation a breach of Employee’s obligations under § 5, other than an
immaterial and inadvertent breach that is discontinued and/or remedied (to the
extent subject to cure) by Employee promptly to the Company’s satisfaction.


(F)Accrued Obligations and Other Benefits. Upon Employee’s separation of
employment for any reason, the Company shall pay: (1) Employee’s accrued and
unpaid Base Salary through the date of termination, to the extent not
theretofore paid (the “Accrued Obligations”), which payments shall not be
subject to the Release and shall be paid within thirty (30) days of the date of
termination; and (2) any other benefits (other than benefits under any severance
or termination pay plan of the Company or the Affiliated Companies) that are
otherwise required to be provided to Employee or to which Employee is otherwise
eligible to receive through the date of termination under the terms of the
applicable Company plan shall be provided to Employee consistent with the terms
of the applicable Company plan (the “Other Benefits”). Such payment of the Other
Benefits shall not be subject to the Employee’s execution of the Release unless
otherwise called for in the applicable governing Company plan.


§ 8. Limitation on Payments Under Certain Circumstances.


(A)Anything in this Agreement to the contrary notwithstanding, in the event the
Accounting Firm (as defined below) shall determine that receipt of all Severance
Benefits would subject Employee to the excise tax under Section 4999 of the
Code, the Accounting Firm shall determine whether to reduce any of the Severance
Benefits paid or payable pursuant to this Agreement (the “Agreement Payments”)
so that the Parachute Value of all Severance Benefits, in the aggregate, equals
the Safe Harbor Amount (as defined below). The Agreement Payments shall be so
reduced only if the Accounting Firm determines that Employee would have a
greater Net After-Tax Receipt (as defined below) of aggregate Severance Benefits
if the Agreement Payments were so reduced. If the Accounting Firm determines
that Employee would not have a greater Net After-Tax Receipt of aggregate
Severance Benefits if the Agreement Payments were so reduced, Employee shall
receive all Agreement Payments to which Employee is entitled hereunder.





8



--------------------------------------------------------------------------------



(B)If the Accounting Firm determines that the aggregate Agreement Payments
should be reduced so that the Parachute Value of all Severance Benefits, in the
aggregate, equals the Safe Harbor Amount, the Company shall promptly give
Employee notice to that effect and a copy of the detailed calculation thereof.
All determinations made by the Accounting Firm under this § 8 shall be binding
upon the Company and Employee and shall be made as soon as reasonably
practicable and in no event later than thirty (30) days following the date of
termination. For purposes of reducing the Agreement Payments so that the
Parachute Value of all Severance Benefits, in the aggregate, equals the Safe
Harbor Amount, only amounts payable under this Agreement (and no other payments)
shall be reduced. The reduction of the amounts payable hereunder, if applicable,
shall be made by reducing the payments and benefits under the following sections
in the following order: (1) first, any payments under § 7(A)(3); (2) second, any
payments under § 7(A)(4); (3) third, any payments under § 7(A)(1); and (4)
fourth, any payments under § 7(A)(2). All fees and expenses of the Accounting
Firm shall be borne solely by the Company.


(C)As a result of the uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of Employee pursuant to this Agreement that should not have been
so paid or distributed (“Overpayment”) or that additional amounts which will
have not been paid or distributed by the Company to or for the benefit of
Employee pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Safe
Harbor Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or Employee that the Accounting Firm believes has a high probability of
success, determines that an Overpayment has been made, Employee shall promptly
(and in no event later than sixty (60) days following the date on which the
Overpayment is determined) pay any such Overpayment to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no amount shall be payable by Employee to the
Company if and to the extent such payment would not either reduce the amount on
which Employee is subject to tax under Sections 1 and 4999 of the Code or
generate a refund of such taxes. If the Accounting Firm, based upon controlling
precedent or substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be paid promptly (and in no event later
than sixty (60) days following the date on which the Underpayment is determined)
by the Company to or for the benefit of Employee together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.


(D)To the extent requested by Employee, the Company shall cooperate with
Employee in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by Employee (including
without limitation Employee’s agreeing to refrain from performing services
pursuant to a covenant not to compete or similar covenant, including that set
forth in § 5 of this Agreement) before, on or after the date of a change in
ownership or control of the Company (within the meaning of Q&A-2(b) of the final
regulations under Section 280G of the Code), such that payments in respect of
such services may be considered reasonable compensation within the meaning of
Q&A-9 and Q&A-40 to Q&A-44 of the regulations under Section 280G of the Code
and/or exempt from the definition of the term “parachute payment” within the
meaning of Q&A-2(a) of the regulations under Section 280G of the Code in
accordance with Q&A-5(a) of the regulations under Section 280G of the Code.


(E)Definitions. For purposes of this Agreement, the following terms shall have
the meaning set forth below:


“Accounting Firm” shall mean a nationally recognized certified public accounting
firm that is selected by the Company for purposes of making the applicable
determinations under § 8 and is reasonably acceptable to Employee, which firm
shall not, without Employee’s consent, be a firm serving as accountant or
auditor for the individual, entity or group effecting the change in control or
ownership.





9



--------------------------------------------------------------------------------



“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Employee with respect thereto under Sections
1 and 4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to Employee’s taxable income for the immediately
preceding taxable year, or such other rate(s) as the Accounting Firm determined
to be likely to apply to Employee in the relevant tax year(s).


“Parachute Value” of a Payment means the present value as of the date of the
change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.


“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
Employee, whether paid or payable pursuant to this Agreement or otherwise.


“Safe Harbor Amount” means (1) 3.0 times Employee’s “base amount,” within the
meaning of Section 280G(b)(3) of the Code, minus (2) $1.00.


§ 9. Company Policies. Employee acknowledges that at all times both Employee and
the compensation and benefits Employee receives (or is eligible to receive) from
the Company pursuant to this Agreement or otherwise shall be subject to the
policies of the Company, including the Company’s stock ownership guidelines and
clawback or recoupment policies, as in effect from time to time.


§ 10. Capacity. Employee represents and warrants to the Company that he has the
capacity and right to enter into this Agreement and perform all of his
obligations under this Agreement without any restriction.


§ 11. Remedies.


(A)Arbitration. Subject to the right of the Company and the Affiliated Companies
to exercise the remedies described in § 5 of this Agreement in any court having
jurisdiction or the right of Employee to challenge, defend or contest same in
any court having jurisdiction and except as otherwise prohibited by law, all
disagreements and controversies arising with respect to this Agreement, or with
respect to its application to circumstances not clearly set forth in this
Agreement, shall be settled by binding arbitration to be held, and the award
made, in Cincinnati, Ohio, pursuant to the then-applicable Commercial
Arbitration Rules of the American Arbitration Association. In any such
arbitration, the arbitrators shall consist of a panel of three arbitrators,
which shall act by majority vote and which shall consist of one arbitrator
selected by the party on one side of the issue subject to the arbitration, one
arbitrator selected by the party on the other side of the issue, and a third
arbitrator selected by the two arbitrators so selected, who shall be either a
certified public accountant or an attorney at law licensed to practice in the
State of Ohio and who shall act as chairman of the arbitration panel; provided
that, if the party on one side of the issue selects its arbitrator for the panel
and the other party fails so to select its arbitrator within ten (10) business
days after being requested by the first party to do so, then the sole arbitrator
shall be the arbitrator selected by the first party. A decision in any such
arbitration shall apply both to the particular question submitted and to all
similar questions arising thereafter and shall be binding and conclusive upon
both parties and shall be enforceable in any court having jurisdiction over the
party to be charged. Each party shall bear the cost of its own attorney’s fees.
However, if Employee prevails in a challenge to the Company’s determination as
to the basis or lack of basis for his termination or if Employee prevails on any
claim that he was discriminated against in violation of any federal, state or
local law, the Company shall reimburse Employee for any applicable filing fee
and any reasonable costs or expenses incurred in such challenge, including
reasonable attorney’s fees. All other costs and expenses of arbitration shall be
borne by the Company. All rights and remedies of each party under this Agreement
are



10



--------------------------------------------------------------------------------



cumulative and in addition to all other rights and remedies that may be
available to that party from time to time, whether under any other agreement, at
law or in equity.


(B)Agreed Limitation of Action. In exchange for the benefits provided herein,
Employee agrees not to commence any action or suit related to Employee’s
employment, whether during the Term of this Agreement or outside of this
Agreement, by the Company or the Affiliated Companies:


(1)More than six (6) months after the termination of Employee’s employment, if
the action or suit is related to the termination of Employee’s employment; or


(2)     More than six (6) months after the event or occurrence on which
Employee’s claim is based, if the action or suit is based on an event or
occurrence other than the termination of Employee’s employment.


Employee agrees to waive any statute of limitations that is contrary to this §
11(B).


§ 12. Section 409A of the Code.


(A)General. It is intended that this Agreement shall comply with the provisions
of Section 409A of the Code and the Treasury regulations relating thereto, or an
exemption to Section 409A of the Code, and it shall be considered and
interpreted in accordance with such intent. Any payments that qualify for the
“short-term deferral” exception or another exception under Section 409A of the
Code shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation for purposes of applying the Section 409A of
the Code deferral election rules and the exclusion under Section 409A of the
Code for certain short-term deferral amounts. All payments to be made upon a
termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A of the Code. Despite any contrary
provision of this Agreement, any references to “termination of employment” or
the “date of termination” (or any similar term) shall mean and refer to the date
of Employee’s “separation from service,” as that term is defined in Section 409A
of the Code and Treasury Regulation Section 1.409A-1(h). In no event may
Employee directly or indirectly designate the calendar year of any payment under
this Agreement.


(B)Delay of Payments. Notwithstanding any other provision of this Agreement to
the contrary, if Employee is considered a “specified employee” for purposes of
Section 409A (as determined in accordance with the methodology established by
the Company as in effect on the date of termination), any payment that
constitutes nonqualified deferred compensation within the meaning of Section
409A of the Code that is otherwise due to Employee under this Agreement during
the six-month period following his separation from service (as determined in
accordance with Section 409A of the Code) on account of his separation from
service shall be accumulated and paid to Employee on the first business day of
the seventh month following his separation from service (the “Delayed Payment
Date”). If Employee dies during the Section 409A postponement period, the
amounts and entitlements delayed on account of Section 409A shall be paid to the
personal representative (with interest as provided above) of his estate on the
first to occur of the Delayed Payment Date or thirty (30) days after the date of
Employee’s death.


(C)In-Kind Benefits and Reimbursements. Notwithstanding any other provision of
this Agreement to the contrary, all (1) reimbursements and (2) in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (a) any reimbursement is for expenses incurred during
Employee’s lifetime (or during a shorter period of time specified in this
Agreement); (b) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (c) the reimbursement of an eligible expense will be made no later than



11



--------------------------------------------------------------------------------



the last day of the calendar year following the year in which the expense is
incurred; and (d) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.


§ 13. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


§ 14. Survival. The termination of Employee’s employment by the Company for any
reason, whether voluntary or involuntary, shall not relieve either party of its
obligations existing at, arising as a result of, or relating to acts or
omissions occurring prior to, such termination. In addition, in no event shall
the termination of this Agreement or the termination of Employee’s employment
for any reason, whether voluntary or involuntary, modify or affect any
obligations of Employee or rights of the Company or the Affiliated Companies
under §§ 5 or 11 of this Agreement, all of which shall survive the termination
of this Agreement or such termination of Employee’s employment.


§ 15. Notices. All notices and other communications under this Agreement to
either party shall be in writing and shall be deemed given when (A) delivered
personally to that party, (B) sent by fax (which is confirmed) to that party,
(C) mailed by certified mail (return receipt requested) to that party at the
address for that party set forth in this Agreement, or (D) delivered to Federal
Express, UPS, or any similar express delivery service for delivery the next
business day to that party at that address.


If to the Company: First Financial Bank
255 East Fifth Street, Suite 2900
Cincinnati, Ohio 45202
Attention: Chief Legal Officer


If to Employee: At the most recent address on file at the Company.
    
            
With a copy to:
Bingham Greenebaum Doll LLP
10 West Market Street, Suite 2700
Indianapolis, Indiana 46204
Telephone: (317) 635-8900
Fax: (317) 236-9907
Attention: Matthew T. Troyer


Either party may change its address for notices under this Agreement by giving
the other party written notice of such change.


§ 16. Severability. The intention of the parties is to comply fully with all
rules, laws, and public policies to the extent possible. If and to the extent
that any court of competent jurisdiction is unable to so construe any provision
of this Agreement and holds that provision to be invalid, such invalidity shall
not affect the remaining provisions of this Agreement, which shall remain in
full force and effect. With respect to any provision in this Agreement finally
determined by such a court to be invalid or unenforceable, such court shall have
jurisdiction to reform this Agreement to the extent necessary to make such
provision valid and enforceable, and, as reformed, such provision shall be
binding on the parties.


§ 17. Non-Waiver. No failure by either party to insist upon strict compliance
with any term of this Agreement, to exercise any option, to enforce any right,
or to seek any remedy upon any default of the other party shall affect, or
constitute a waiver of, the other party’s right to insist upon such strict
compliance, exercise that option, enforce that right, or seek that remedy with
respect to that default or any prior, contemporaneous, or subsequent default. No
custom or practice of the parties at variance with any provision



12



--------------------------------------------------------------------------------



of this Agreement shall affect or constitute a waiver of either party’s right to
demand strict compliance with all provisions of this Agreement.


§ 18. Complete Agreement. This Agreement and all documents referred to in this
Agreement and any stock award agreement executed by Employee, all of which are
hereby incorporated herein by reference, contain the entire agreement between
the parties and supersede all other agreements and understandings between the
parties with respect to the subject matter of this Agreement. This Agreement
shall be of no force or effect unless and until executed and delivered by both
Employee and a duly authorized representative of the Company. No alterations,
additions, or other changes to this Agreement shall be made or be binding unless
made in writing and signed by both parties.


§ 19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio applicable to contracts to be
executed and performed entirely in such state.


§ 20. Captions. The captions of the various sections of this Agreement are not
part of the context of this Agreement, are only guides to assist in locating
those sections, and shall be ignored in construing this Agreement.


§ 21. Genders and Numbers. Where permitted by the context, each pronoun used in
this Agreement includes the same pronoun in other genders and numbers, and each
noun used in this Agreement includes the same noun in other numbers.


§ 22. Successors. This Agreement shall be personal to Employee, and no rights or
obligations of Employee under this Agreement may be assigned or delegated by
Employee to any person. Any assignment or attempted assignment by Employee in
violation of the preceding sentence shall be null and void. Subject to the
foregoing, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the heirs, personal representatives, successors, and
assigns of each party. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law,
or otherwise.


§ 23. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same Agreement.


§ 24. Compliance with Applicable Law. The benefits paid and provided under this
Agreement are subject to and conditioned upon compliance with applicable
requirements of federal, state and local law and regulation, whether currently
in effect or subsequently enacted, including without limitation, 12
U.S.C. Section 1828(k) and the regulations promulgated thereunder in 12 C.F.R.
Part 359. Consistent with the foregoing, the Company shall have the right to
defer, cancel or recoup any payment or refuse to provide any benefit under this
Agreement in the event the Company determines in good faith, acting in its sole
discretion, that making such payment or providing such benefit violates any
applicable law or regulation. Further, benefits paid and provided under this
Agreement may be subject to any claw back policy generally applicable to the
employees of the Company as may be required by applicable law or as may be
established by the Company in its sole discretion. To the extent determined
necessary to comply with the Guidance on Sound Incentive Compensation Policies
issued by the Office of the Comptroller of the Currency, the Board of Governors
of the Federal Reserve System, the Federal Deposit Insurance Corporation and the
Office of Thrift Supervision on June 21, 2010, as it may be implemented,
modified and interpreted from time to time, the Employee and the Company
mutually agree to amend the provisions of this Agreement and to cooperate in
good faith with respect thereto.




[Remainder of page intentionally left blank. Signature page follows.]



13



--------------------------------------------------------------------------------







IN WITNESS THEREOF, Employee has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.




EMPLOYEE
 
FIRST FINANCIAL BANK,
 
 
 
National Association
 
 
 
 
 
 
 
 
 
 
 /s/ Richard S. Dennen
 
By:
/s/ Claude E. Davis
Richard S. Dennen
 
Name:
Claude E. Davis
 
 
 
Title:
President and Chief Executive Officer
 
 
 
 
 
Date:
July 23, 2015
 
Date:
July 23, 2015
 
 
 
 
 






14

